TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00065-CV


                            William Joseph Connors III, Appellant

                                                v.

  Connie Vandergriff, The Appointed Substitute Trustee for Citimortgage, Inc., Appellee



               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY,
        NO. D-1-GN-17-005968, THE HONORABLE TIM SULAK, JUDGE PRESIDING


                            MEMORANDUM OPINION


PER CURIAM

               Appellee Connie Vandergriff, the Appointed Substitute Trustee for Citimortgage,

Inc., has notified this Court that appellant William Joseph Connors III has filed for bankruptcy

protection (United States Bankruptcy Court, W.D. Texas, Case No. 19-10725 D). See Tex. R.

App. P. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8.2. Any

party may file a motion to reinstate the appeal if permitted by federal law or the bankruptcy

court. See Tex. R. App. P. 8.3(a). It is the parties’ responsibility to notify the Court as soon as

possible if an event occurs that would allow reinstatement. Id. Failure to notify this Court of a

lift of the automatic stay or the conclusion of the bankruptcy proceeding may result in the

dismissal of the case for want of prosecution. See id. R. 42.3(b).
Before Chief Justice Rose, Justices Triana and Smith

Bankruptcy

Filed: July 3, 2019




                                               2